Citation Nr: 0403535	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  98-14 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a compensable disability rating for residuals 
of bilateral compound fracture of the mandible.  


REPRESENTATION

Appellant represented by:	William K. Randolph, Attorney


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from August 1953 to June 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The Board issued a decision on this appeal in December 1999, 
finding no entitlement to a compensable disability rating.  
The veteran appealed that decision to the U.S. Court of 
Appeals for Veterans Claims (Court).  In a May 2001 Order, 
the Court vacated the Board decision and remanded the matter 
to the Board for consideration of the Veterans Claims 
Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002).  

On remand from the Court, the Board undertook development of 
evidence for the appeal pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2) (2002).  However, following completion of 
development but before the case came before the Board for 
final appellate review, the U.S. Court of Appeals for the 
Federal Circuit invalidated 38 C.F.R. § 19.9(a)(2) as 
inconsistent with 38 U.S.C.A. § 7104 (West 2002).  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Thus, in May 2003, the Board remanded 
the case to the RO for initial consideration of evidence 
developed by the Board, as well as for compliance with VCAA 
requirements.  Following completion of RO action, the case is 
again before the Board.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will contact you if 
further action is required on your part.


REMAND

Among other things, the VCAA enhanced VA's duty to assist a 
claimant in developing facts pertinent to his claim and 
expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  38 U.S.C.A. §§ 5103, 5103A.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2003) (regulations 
promulgated to implement the statute).

With respect to assistance, VA is generally required to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claim. 38 U.S.C.A. § 5103A(a).  
Specifically, the duty to assist includes obtaining records 
of relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2); 
38 C.F.R. 
§ 3.159(c)(2) and (3).  See Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA is charged with constructive knowledge of 
evidence generated by VA). 

In this case, the RO originally attempted to secure records 
from the VA Medical Center in Memphis in 1997.  No response 
was received.  The Board's attempt to develop evidence in 
2002 included a request for any records of treatment for the 
veteran's jaw, mandible, teeth, or head at the VA Medical 
Center in Memphis.  It asked for complete clinical records.  
However, the actual request that was issued sought records 
dated only from May 1999.  A report of contact dated in 
November 2002 indicated that VA records dated through 1995 
had been retired, but that there were no records after 1995.  
Thus, it appears that relevant VA treatment records remain 
outstanding.  In order to ensure compliance with the duty to 
assist, a remand is required.      

The Board notes that the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d).  Upon receiving VA treatment records, 
if any, or any other evidence, the RO should determine 
whether an additional medical examination or opinion is in 
order.  

With respect to notice, the VCAA provides that, upon receipt 
of a complete or substantially complete application, VA must 
notify the claimant and his representative, if any, of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a).  The notice should indicate what 
information or evidence should be provided by the claimant 
and what information or evidence VA will attempt to obtain on 
the claimant's behalf. Id.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In addition, VA must also ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  38 C.F.R. § 3.159(b)(1).

The Board's May 2003 remand instructed the RO to ensure that 
all notice and assistance requirements from the VCAA at 
38 U.S.C.A. §§ 5102, 5103, and 5103A, as well as from 
38 C.F.R. § 3.159, had been met.  However, the June 2003 VCAA 
letter from the RO to the veteran fails to adequately notify 
the veteran of the evidence needed to substantiate his claim 
and of the respective responsibilities of the veteran and VA 
to provide information or evidence relevant to the claim.  It 
also fails to ask the veteran to provide any evidence in his 
possession.  Therefore, a remand to the RO is required in 
order to address these deficiencies.  See Disabled American 
Veterans, supra.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take steps to satisfy 
all notice requirements of the VCAA.  The 
notice to the veteran should comply with 
38 U.S.C.A. § 5103, Quartuccio v. 
Principi,  and any other applicable legal 
precedent.  The RO should allow the 
appropriate period of time for response. 

2.  The RO should obtain all records of 
treatment for the veteran's jaw, 
mandible, teeth, or head at the VA 
Medical Center in Memphis.  It should 
request complete clinical records and 
then associate with the claims folder 
only those reports not already of record.  

3.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


